      CASE 0:18-cv-03189-DSD-ECW Document 12 Filed 12/14/18 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 THE PRUDENTIAL INSURANCE                        *
 COMPANY OF AMERICA,                             *
                                                 *
        Plaintiff,                               *
                                                 *
 v.                                              *   Case No. 0:18-cv-03189-DSD-ECW
                                                 *
                                                 *
 J.B., a minor; Z.B., a minor; and               *
 ANNIE L. DAVIS, solely in her                   *
 capacity as guardian of J.B. and Z.B.,          *
                                                 *
        Defendants.                              *


      ANSWER OF J.B., A MINOR, BY ANNIE L. DAVIS, HER GUARDIAN


       Defendant J.B., a minor, appearing herein through her guardian, Annie L. Davis,

and undersigned counsel, hereby answers the Interpleader Complaint (ECF No. 1) of The

Prudential Insurance Company of America (“Prudential”), according to its numbered

paragraphs, as follows:

                                          PARTIES

       1.     J.B. admits the allegations of Paragraph 1.

       2.     J.B. admits the allegations of Paragraph 2.

       3.     J.B. admits the allegations of Paragraph 3.

       4.     J.B. admits the allegations of Paragraph 4.

                                     JURISDICTION

       5.     J.B. admits the allegations of Paragraph 5.

                                             1
      CASE 0:18-cv-03189-DSD-ECW Document 12 Filed 12/14/18 Page 2 of 5



          6.    J.B. admits the allegations of Paragraph 6.

          7.    J.B. admits the allegations of Paragraph 7.

                         FACTS SUPPORTING INTERPLEADER

          8.    J.B. admits the allegations of Paragraph 8. Moreover, Exhibit A speaks for

itself.

          9.    J.B. admits the allegations of Paragraph 9. Moreover, Exhibit B speaks for

itself.

          10.   J.B. admits the allegations of Paragraph 10. Moreover, Exhibit C speaks for

itself.

          11.   J.B. admits the allegations of Paragraph 11. Moreover, Exhibit D speaks for

itself.

          12.   J.B. admits the allegations of Paragraph 12.

          13.   J.B. admits the allegations of Paragraph 13. Moreover, Exhibit E speaks for

itself.

          14.   J.B. admits the allegations of Paragraph 14. Moreover, Exhibit F speaks for

itself.

          15.   J.B. admits the allegations of Paragraph 15.

          16.   J.B. admits the allegations of Paragraph 16.

          17.   J.B. admits the allegations of Paragraph 17.

          18.   J.B. admits the allegations of Paragraph 18.

          19.   J.B. admits the allegations of Paragraph 19.



                                               2
      CASE 0:18-cv-03189-DSD-ECW Document 12 Filed 12/14/18 Page 3 of 5



          20.   J.B. admits the allegations of Paragraph 20. Moreover, Exhibit A speaks for

itself.

                      THE APPROPRIATENESS OF INTERPLEADER

          21.   No answer is required in response to the allegations of Paragraph 21.

          22.   No answer is required in response to the allegations of Paragraph 22.

          23.   No answer is required in response to the allegations of Paragraph 23.

          24.   In response to the unnumbered Prayer for Relief, J.B. answers by stating that

she has counsel and does not need a guardian ad litem at this time. However, J.B. agrees

that she and Z.B. have competing interests and cannot be represented by the same counsel

effectively. Therefore, she consents to the appointment of an independent attorney or

guardian ad litem, as appropriate, to represent the interests of Z.B. Furthering answer the

unnumbered Prayer for Relief, J.B. consents to Prudential depositing the disputed funds

into the registry of the Court and being dismissed from this action with prejudice. J.B. may

consent to Prudential being awarded modest, reasonable attorney’s fees upon presentation

of the amount sought.

          All allegations in the Interpleader Complaint (ECF No. 1) not expressly admitted or

addressed are hereby denied. J.B. reserves the right to amend and supplement this Answer

pursuant to Rule 15 of the Federal Rules of Civil Procedure.

                                   PRAYER FOR RELIEF

          WHEREFORE, J.B. prays for judgment of this Court in her favor, costs, interest,

attorney’s fees to the extent authorized, and any other relief deemed just and proper.



                                               3
CASE 0:18-cv-03189-DSD-ECW Document 12 Filed 12/14/18 Page 4 of 5



 DATED this 14th day of December, 2018.

                               Respectfully submitted,


                               /s/ Dawn C. Van Tassel
                               Dawn C. Van Tassel (MN# 297525)
                               VAN TASSEL LAW FIRM
                               2909 S. Wayzata Blvd.

                               Attorney for Defendant J.B., a minor,
                               represented herein by Annie L. Davis, her
                               guardian




                                  4
CASE 0:18-cv-03189-DSD-ECW Document 12 Filed 12/14/18 Page 5 of 5



                       CERTIFICATE OF SERVICE

 I hereby certify that on December 13, 2018, I caused a copy of the foregoing to be
 filed electronically using the CM/ECF System. Notice of this filing will be sent by
 the Court’s electronic filing system to all parties indicated on the electronic filing
 receipt.


                          /s/ Dawn C. Van Tassel
                              Dawn C. Van Tassel




                                       5
